DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 10-18 of U.S. Patent No. 11,105,887.  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Other claims are also rejected based on their dependency of the defected parent claims.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,105,887 in view of Schimmer et al (US 7,649,467).  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Regarding claim 19, U.S. Patent No. 11,105,887 do not explicitly disclose the indication of the appropriate sort location is superimposed over the asset in a display as claimed.  Schimmer et al teach in the same field of endeavor the indication of the appropriate sort location is superimposed over the asset in a display (Fig 1; col 3, line 13-30; col 4, lines 23-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11,105,887 in view of Schimmer et al to incorporate the indication of the appropriate sort location is superimposed over the asset in a display as taught by Schimmer et al to gain the advantage of effectively identifying and tracking items and their locations in a tracking/sorting area; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Other claim is also rejected based on their dependency of the defected parent claim.

Claims 1-3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of U.S. Patent No. 9,658,310 in view of Schimmer et al (US 7,649,467).  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Regarding claims 1-3, U.S. Patent No. 9,658,310 do not explicitly disclose provide an indication of an appropriate sort location based on the asset identifier data, wherein the indication of the appropriate sort location is superimposed over the asset in a display as claimed.  Schimmer et al teach in the same field of endeavor such provide an indication of an appropriate sort location based on the asset identifier data, wherein the indication of the appropriate sort location is superimposed over the asset in a display (Fig 1; col 3, line 13-30; col 4, lines 23-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 9,658,310 in view of Schimmer et al to incorporate such provide an indication of an appropriate sort location based on the asset identifier data, wherein the indication of the appropriate sort location is superimposed over the asset in a display as taught by Schimmer et al to gain the advantage of effectively identifying and tracking items and their locations in a tracking/sorting area; and also since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-20 are allowed.  However, double patenting rejections above must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,540,780 discloses an approach is provided for performing sorting of physical mail items using Augmented Reality (A/R) glasses.  A/R glasses acquire an image of a physical mail item to be sorted and generate image data that represents the image.  A unique value is generated for the image, for example, by processing the image data for the image using one or more hash functions to generate a hash value.  The hash value is used to obtain sorting information for the mail item from a mail item manager.  The A/R glasses use the sorting information to assist the user in sorting the mail item by displaying the name of a sort location for the mail item, visually distinguishing the sort location from other sort locations, displaying information about the mail item, providing “out of view” assistance, etc.  The A/R glasses may allow the user to override the sort location specified for the mail item and override information is sent to the mail item manager.
US 2019/0051407 discloses a management device for managing at least one item associated with a physical cart at a premises.  The management device includes processing circuitry where the processing circuitry includes a memory and a processor.  The processing circuitry is configured to: receive cart data associated with the at least one item associated with the physical cart at the premises; determine whether to trigger application of at least one rule to the cart data; when triggered, apply the at least one rule to cart data based on the determination whether to trigger application of at least one rule; and perform at least one action based on the applied at least one rule.
US 10,126,403 discloses systems and methods for facilitating the sorting of assets to sort locations. In various embodiments, a sort employee scans an asset indicia using a user device, which stores asset data corresponding to the stored asset.  As the sort employee nears a sort location (e.g., a delivery vehicle) with the asset and the user device, the user device automatically communicates wirelessly with a sort location receiver to associate the asset data with data indicative of the sort location where the user deposits the asset.  In various embodiments, a device may determine whether the user device is proximate the appropriate sort location for the item, and may generate an alert upon a determination that the user device is proximate an incorrect sort location.
US 2016/0012263 discloses systems, methods, and apparatus for identifying parts with electromagnetic identification (EMID) tags.  In one or more embodiments, a method involves receiving, with a first antenna(s) on a mobile EMID reader portal, a first signal(s) from an EMID tag(s).  The method further involves transmitting, with a second antenna(s) on the mobile EMID reader portal, a second signal(s) to an access point(s).  Also, the method involves transmitting, with the access point(s), a third signal(s) to an EMID processing system and a location processing system.  In addition, the method involves determining, with the location processing system, the location of the mobile EMID reader portal.  Additionally, the method involves transmitting, by the location processing system, the location of the mobile EMID reader portal to the EMID processing system.  Further, the method involves associating, by the EMID processing system, the EMID tag(s) with the location of the mobile EMID reader portal.
US 8,253,538 discloses apparatus having corresponding methods and computer programs comprise: a mobile RFID reader adapted to receive radio-frequency (RF) signals from a plurality of RFID tags, wherein each RF signal represents a tag identifier associated with the respective RFID tag, and wherein the RFID tags include a plurality of asset tags and a plurality of location tags, wherein each of the asset tags is associated with a respective one of a plurality of assets, and wherein each of the location tags is associated with a respective one of a plurality of first locations; and an association module adapted to generate first associations between each of the assets and one or more of the first locations based on the tag identifiers.
US 7,649,467 discloses a system for localizing sports equipment.  When playing a sport it is generally difficult to localize (exactly) an accessory requirement for that sport at a determined point in time.  The localizing of sports equipment may however be desired in particular situations, for instance to track down lost articles of sports equipment, or to be able to apply the rules of a sport in efficient manner.  The invention also relates to a method for localizing sports equipment using such a system.
US 7,378,968 discloses asset position detecting apparatus and methods for determining the correspondence relation between an asset attached to an RFID tag and the position in which the asset is located in a predetermined space range.  An example apparatus includes: a movable RFID reader movable in the space range, for detecting whether the asset exists in its read range, and reading the RFID tag attached to the asset within its read range, to obtain the specific identification of the detected asset; and position determining means for determining the position where the reader is located, wherein, when said RFID reader detects that said asset exists in its read range during its movement, the obtained identification of the asset and the current position of the RFID reader are associatively stored in a database, so as to obtain the information regarding the position of said asset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646